DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 4/15/2021. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Day (US 2018/0162569 A1).
	Regarding claim 1, Day discloses an appliance (100 – Fig. 1) for vacuum sealing a bag member having a closed bottom portion and an open top portion, the appliance comprising: a housing (105 – Fig. 1) including a front wall member (the front of 110 – Fig. 1), a rear wall member (the rear of 110 – Fig. 1), and two side walls (the left and right sides of 110 – Fig. 1); an opening (the opening of 125 – Fig. 2) in the front wall member of the housing for receiving the open top portion of the bag member (para. 0018, lines 22-26), the opening facing upwardly and outwardly from the housing (see Fig. 2, the opening faces up and away from the 105); and a pressure sensor (128 – Fig. 8) within the appliance that continuously monitors pressure within the bag member (para. 0028, lines 29-34).

Day further discloses:
	Claim 2, when the bag member is received in the opening (the opening of 125 – Fig. 2), the bag member is substantially upright (see Note). Note that the bag member is not a part of the claimed invention. In this case, the appliance is capable of being used with a bag member sized such that the bag member is substantially upright when it is received in the opening. An example of such a bag is one that is slightly taller than the appliance such that inserting the top of the bag into the opening requires simply sitting the bag upright and bending the mouth of the bag into the opening.

	Claim 3, a vacuum chamber (125 – Fig. 2) into which a vacuum may be created (par. 0019, lines 18-20), the vacuum chamber in communication with the sensor (para. 0028, lines 29-34).

	Claim 4, a vacuum pump (520 – Fig. 7) in communication with the vacuum chamber (125 – Fig. 2) for drawing a vacuum in the vacuum chamber (para. 0019, lines 18-20).

	Claim 5, when the pressure sensor (128 – Fig. 8) senses a decrease in pressure, the vacuum pump (520 – Fig. 7) at least one of slows down or ceases operating (para. 0028, lines 29-34).

	Claim 6, at least one solenoid (the first solenoid valve, para. 0028, line 21) in communication with the vacuum pump (520 – Fig. 7) for relieving pressure (para. 0028, 20-23).

	Claim 7, at least one air piston (the piston in the cylinders, para. 0028, line 9) in communication with the vacuum pump (520 – Fig. 7) for relieving pressure (para. 0028, lines 6-12 and para. 0029, lines 9-12).

	Claim 8, a handheld adapter (600 – Fig. 1) in communication with the vacuum chamber (125 – Fig. 2) for manual operation (para. 0030, lines 34-39).

Claims 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Day (US 2018/0162569 A1).
	Regarding claim 11, Day discloses an appliance (100 – Fig. 1) for vacuum sealing a bag member having a closed bottom portion and an open top portion, the appliance comprising: a housing (105 – Fig. 1) including a front wall member (the front of 110 – Fig. 1), a rear wall member (the rear of 110 – Fig. 1), and two side walls (the left and right sides of 110 – Fig. 1); an opening (the opening of 125 – Fig. 2) in the front wall member of the housing for receiving the open top portion of the bag member (para. 0018, lines 22-26), and a pressure sensor (128 – Fig. 8) within the appliance that continuously monitors pressure within the bag member (para. 0028, lines 29-34).

Day further discloses:
	Claim 12, the opening faces upwardly and outwardly from the housing (see Fig. 2, the opening faces up and away from the 105).

Claim 13, a vacuum chamber (125 – Fig. 2) into which a vacuum may be created (par. 0019, lines 18-20), the vacuum chamber in communication with the sensor (para. 0028, lines 29-34).

	Claim 14, a vacuum pump (520 – Fig. 7) in communication with the vacuum chamber (125 – Fig. 2) for drawing a vacuum in the vacuum chamber (para. 0019, lines 18-20).

	Claim 15, when the pressure sensor (128 – Fig. 8) senses a decrease in pressure, the vacuum pump (520 – Fig. 7) at least one of slows down or ceases operating (para. 0028, lines 29-34).

	Claim 16, at least one solenoid (the first solenoid valve, para. 0028, line 21) in communication with the vacuum pump (520 – Fig. 7) for relieving pressure (para. 0028, 20-23).

	Claim 17, at least one air piston (the piston in the cylinders, para. 0028, line 9) in communication with the vacuum pump (520 – Fig. 7) for relieving pressure (para. 0028, lines 6-12 and para. 0029, lines 9-12).

	Claim 18, a handheld adapter (600 – Fig. 1) in communication with the vacuum chamber (125 – Fig. 2) for manual operation (para. 0030, lines 34-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 2018/0162569 A1) in view of Sung (US 2005/0223682 A1).
	Regarding claims 9 and 19, Day teaches essentially all of the elements of the claimed invention in claims 7 and 17, respectively.
	However, Day dies not expressly disclose a vacuum release lever.
	Sung teaches an appliance (V1 – Fig. 1) for vacuum sealing a bag member comprising a vacuum release lever (51 – Fig. 1) in communication with a vacuum release nozzle (53 – Fig. 1) for releasing vacuum from a vacuum chamber (para. 0061, lines 4-8). One of ordinary skill in the art, upon reading the teaching of Suing, would have recognized that the vacuum release lever of Sung provides the advantage of a manual vacuum release that is not impacted in case of electrical failure of the appliance.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the appliance of Day to include a vacuum release lever as suggested by Sung in order to allow the vacuum to be manually released in case of electrical failure of the appliance. Note that Day teaches in para. 0029, lines 9-12, that the pistons are actuated when vacuum is released from the vacuum chamber. Thus, when Day is modified to include a vacuum release lever, the vacuum release lever would be in communication with the at least one air piston for actuating the at least one piston.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 2018/0162569 A1) in view of Sung (US 2005/0050860 A1).
	Regarding claims 10 and 20, Day teaches essentially all of the elements of the claimed invention in claims 1 and 11, respectively.
	However, Day does not expressly disclose a liquid thin and a liquid thick setting.
	Sung discloses an appliance (100 – Fig. 2) for vacuum sealing a bag member comprising a liquid thin setting (when SW5 is pressed one time, para. 0128, lines 3-14) and a liquid thick setting (when SW5 is pressed two times, para. 0128, lines 14-18) that correlate to preset pressure sensor measurements (para. 0044, lines 7-17 and para. 0128, lines 3-18) in order to improve convenience when using the appliance (para. 0024).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the appliance of Day such that it includes a liquid thin and a liquid thick setting as taught by Sung in order to improve convenience when using the appliance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
6/14/2022